Citation Nr: 0810548	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-35 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a right hip infection, claimed as a 
result of treatment received from a Department of Veterans 
Affairs Medical Center (VAMC).



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

This matter initially came before the Board from a March 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, in which 
compensation under 38 U.S.C.A. § 1151 for a right hip 
infection, claimed as a result of treatment received from a 
VAMC, was denied.


FINDINGS OF FACT

1.  The evidence does not show that VA medical personnel, 
exercising the degree of skill and care ordinarily required 
of the medical profession, reasonably should have discharged 
the veteran later than August 16, 2004, following total right 
total hip arthroplasty (THA).  

2.  Infection in the area of the right hip wound site is a 
reasonably foreseeable result status-post right THA.

3.  There has been no competent, probative evidence presented 
indicating that treatment provided by VA medical personnel in 
August and September 2004, in conjunction with the veteran's 
right hip surgery and subsequent infection, was careless, 
negligent, or indicative of lack of proper skill, error in 
judgment, or similar instance of fault.


CONCLUSION OF LAW

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for infection of the right hip, claimed as a 
result of treatment received from a VAMC, is not established.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.361 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Under the law, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Review of the claims folder reveals compliance with the VCAA.  
In a letter dated in December 2004, the RO advised the 
veteran of the evidence needed to substantiate his claim for 
38 U.S.C.A. § 1151 compensation and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what evidence or information the veteran was 
responsible to provide.  The Board also observes that VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform to 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21.  In this case, the December 2004 VCAA notice letter to 
the veteran contains this specific request.  Therefore, the 
Board is satisfied that the RO has provided all notice 
required by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
duty to assist letter was issued prior to the initial 
adjudication of the claim in March 2005.  The Board 
emphasizes that neither the veteran nor his representative 
has made any showing or allegation that the timing of the 
VCAA notice resulted in any prejudice to the veteran.  

Through his statements, the veteran has demonstrated his 
understanding of what is necessary to substantiate his claim, 
i.e., any notice defect was cured by the veteran's actual 
knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007).  In any event, the Board finds that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim and thus the essential 
fairness of the adjudication was not frustrated.  Id.  As 
such, the Board concludes that, even assuming a notice error, 
that error was harmless.  See Medrano v. Nicholson, 21 Vet. 
App. 165 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  Accordingly, the duty to notify has been fully met 
in this case and the veteran was made aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection 
(compensation in this case) is awarded.  Although such notice 
was not provided in this case, since the Board has concluded 
that the preponderance of the evidence is against the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
pertinent VA and private medical records are in the file.  
The veteran has at no time referenced outstanding medical 
records that he wanted VA to obtain and which are not 
currently on file.  No further development is warranted.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  In a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  A VA 
medical opinion was obtained in February 2005 which addressed 
whether the VA treatment at issue was faulty or negligent.  
Thus, VA has satisfied its obligation under 38 C.F.R. § 
3.159.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Factual Background

The veteran filed his original compensation claim brought 
under the provisions of 38 U.S.C. § 1151 in October 2004.  
The claim is based on treatment received at the VAMC in 
Leavenworth, Kansas, in August 2004 at which time right THA 
was performed, following which he developed an infection in 
the right hip area which required re-hospitalization and 
additional treatment.  He contends that the infection may 
have developed due to uncleanliness of the operating room or 
dirty surgical tools.  The veteran further states that 
because of the infection, he had to be treated in a nursing 
home for 4 weeks, following which he has complained of 
chronic difficulty moving his legs and standing up.

VA records reflect that the veteran was admitted for 
hospitalization on August 4, 2002, with an admitting 
diagnosis of right hip arthrosis.  Other conditions noted on 
admission, but not treated during the hospitalization, 
included obesity and lower extremity edema of unknown 
etiology.  On the day of admission, the veteran underwent 
right total hip arthroplasty (THA).  The history revealed 
that the veteran had experienced chronic hip pain since 
approximately 1998 to 1999, becoming progressively worse over 
time.  It was noted that he had been evaluated in the 
orthopedic clinic and right total hip arthroplasty was 
recommended.  The report stated that the risks, benefits, and 
alternatives were discussed at great length with the veteran 
and that he had agreed to proceed with the surgery and had 
signed an informed consent form.  The report indicated that 
the procedure went well and there were no complications.  

The discharge report indicated that post-operatively, the 
veteran did well and underwent physical and occupational 
therapy.  It was noted that at the time of discharge, the 
veteran was capable of transferring himself from bed to 
walker and from walker to wheelchair with short ambulation.  
Arrangements were made for continued physical and 
occupational therapy, for 2 weeks after discharge.  
Evaluation conducted by VA on August 16, 2004, revealed that 
the discharge plan and medication instructions were discussed 
with the veteran.  Objective examination revealed that the 
surgical incision showed no sign of infection and that the 
veteran had good passive range of motion of the right hip.   
The veteran was discharged to his apartment on August 16, 
2004.  

A VA entry dated on August 18, 2004, indicates that the 
veteran had called VA personnel explaining that he was in 
pain and wanted to go to a nursing home "right now."  It 
was noted that the veteran complained of pain, but was not 
always taking the medication prescribed to control pain.  It 
was reported that he was having a lot of incisional draining, 
and that a nurse had advised him to call the hospital or 
visit the ER if necessary.  

VA records show that on August 19, 2004, the veteran was 
transferred to the VAMC in Leavenworth, Kansas, after 
initially presenting to the ER of another VA medical 
facility, following a fall.  The veteran reported that he 
fell in his apartment and slid almost to the floor when 
transferring to his scooter, causing an injury and pain to 
the right hip wound site.  Physical examination revealed 
watery oozing from the right hip incision as well as 
bilateral lower extremity edema since gastric outlet surgery 
in November 2003, but no indication of fracture.  The veteran 
was admitted on August 19, 2004, for treatment of a right THA 
wound infection.  During his hospitalization, the hip wound 
was debrided and a drain was placed on August 26, 2004, which 
was removed on August 30, 2004.  On September 2, 2004, a 
procedure described as a FICC line placement was undertaken 
in conjunction with diagnosed infected right hip prosthesis.  
The infection responded to treatment and showed improvement 
over time.  The veteran was discharged on September 3, 2004, 
with instructions to return for VA care if wound drainage 
increased and arrangements were made for him to spend several 
weeks recuperating in a nursing home prior to returning to 
his apartment. 

Private medical records from the Arbor View Nursing Home 
(AVNH) show that the veteran was treated there from early 
September 2004 until he was discharged from that facility to 
his apartment in mid-October 2004.

The veteran also continued to be treated by VA in September 
and October 2004.  An entry dated September 23, 2004, 
reflects that X-ray films of the right hip were taken which 
revealed right THA which appeared to be in the proper 
position.  At that time, the veteran denied having any new 
complaints relating to the right hip.  When seen on October 
28, 2004, it was noted that the veteran was using an electric 
cart and that the surgical incision showed no signs of 
infection.  It was reported that his ambulation was limited 
by generalized weakness.  At that time, the veteran 
demonstrated good right hip range of motion without pain.

A VA examination of the joints was conducted in February 2005 
and the claims folder was reviewed.  A summary of the 
veteran's VA hospital and operative course from August 4 to 
August 16, 2004, was reported.  The examiner noted that on 
August 19, 2005, the veteran slipped and fell landing on the 
right hip.  He was treated on an emergent basis and hematoma 
of the right hip was diagnosed; this area became infected and 
required incision and drainage.  Thereafter, the veteran was 
sent to a nursing home for a several week period of 
convalescence.  On examination, the veteran had no complaints 
of pain, but reported that he could not walk due to the right 
leg giving out.  The report stated that the veteran had been 
in a motorized wheelchair since the surgery and that prior to 
the surgery, the veteran had used a walker or a motorized 
wheelchair.

The report indicated that physical examination of the veteran 
was somewhat limited due to the fact that he was wheelchair 
bound.  Examination of the right hip revealed a well-healed 
surgical incision posterolaterally with no drainage and no 
induration.  It was noted that prior to the surgery, the 
veteran reported experiencing severe hip pain; but stated 
that post-surgery he had no pain.  He also reported that 
prior to the surgery, he had been ambulating with a walker, 
but after surgery he was wheel-chair bound.  The examiner 
indicated that overall, the veteran's hip condition had not 
significantly improved since before the surgery, since 
although the pain had resolved, functioning had deteriorated.

The examiner opined that there was no evidence of any 
negligence on the part of the VAMC in Leavenworth, KS, to 
include the physical therapy department.  The examiner 
referenced VA progress notes which indicated that the veteran 
was able to transfer from his wheelchair to his bed and back 
prior to being discharged, and noted that after discharge the 
veteran slipped and fell in his home, injuring the right hip 
and resulting in an infection.  The examiner explained that 
this was just one of those unfortunate accidents or 
complications which occasionally occurred, but was in no way 
indicative of neglect on the part of VA. 

Legal Analysis

The veteran filed his original compensation claim brought 
under the provisions of 38 U.S.C. § 1151 in 2004.  He 
maintains that following hospitalization for right hip 
surgery performed at the VAMC in Leavenworth, Kansas, in 
August 2004, he developed an infection in the right hip area 
which required re-hospitalization and additional treatment.  
He contends that the infection may have developed due to 
uncleanliness of the operating room or dirty surgical tools.  
The veteran further states as a result of the infection, he 
has sustained chronic impairment, described as chronic 
difficulty moving his legs and standing up.  For the reasons 
that follow, the Board concludes that compensation under 
section 1151 is not warranted.

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  The 
veteran does not contend, nor does the evidence reflect that 
consideration under any other theory of entitlement is 
warranted.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Section 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2007).  First, 
the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) 
(2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2007).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C. § 1151 filed on 
or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C. § 1151 and were codified at 38 
C.F.R. § 3.361.  In the Statement of the Case issued in 
October 2005, the RO explicitly provided notice of the 
provisions of 38 C.F.R. § 3.361 to the veteran.  The Board 
observes that this new regulation merely codified the 
existing statutory provisions of 38 U.S.C. § 1151and includes 
several provisions already contained in the former regulation 
codifying 38 U.S.C. § 1151 (38 C.F.R. § 3.358) of which the 
veteran was also apprised.  Therefore, he is not prejudiced 
by Board's application of 38 C.F.R. §3.361.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Briefly stated, the evidence reflects that the veteran was 
hospitalized at the VAMC in Leavenworth KS from August 4 to 
16, 2004, during which time he underwent total right hip 
arthroplasty.  VA records document that the procedure, which 
was actually performed on August 4, 2004, went well and there 
were no complications.  The discharge summary dated on August 
16, 2004, reflects that post-operatively, the veteran did 
well and underwent physical and occupational therapy.  It was 
noted that at the time of discharge, the veteran was capable 
of transferring himself from bed to walker and from walker to 
wheelchair with short ambulation.  Objective examination 
revealed that the surgical incision showed no sign of 
infection and that the veteran had good passive range of 
motion of the right hip.   The veteran was discharged to his 
apartment on August 16, 2004.

Three days later, on August 19, 2004, the veteran was 
rehospitalized by VA having fallen in his apartment and 
demonstrating signs of infection in the right hip area at the 
wound site.  During his hospitalization, the hip wound was 
debrided and a drain was placed on August 26, 2004, which was 
removed on August 30, 2004.  On September 2, 2004, a 
procedure described as a FICC line placement was undertaken 
in conjunction with diagnosed infected right hip prosthesis.  
The infection responded to treatment and showed improvement 
over time.  The veteran was discharged on September 3, 2004, 
with instructions to return for VA care if wound drainage 
increased.  Thereafter, he recuperated at a nursing home from 
early September until mid-October 2004, when he returned to 
his apartment.  During that time, he also continued to be 
followed by VA.  VA X-ray films of the right hip taken 
September 23, 2004, revealed right THA which appeared to be 
in the proper position.  At that time, the veteran denied 
having any new complaints relating to the right hip.  When 
seen on October 28, 2004, it was noted that the veteran was 
using an electric cart and that the surgical incision showed 
no signs of infection.  At that time, the veteran 
demonstrated good right hip range of motion without pain and 
it was reported that his ambulation was limited by 
generalized weakness.  
The veteran contends that VA treatment provided in August 
2004 in conjunction with right hip surgery was negligent, 
resulting in infection and claimed chronic functional 
impairment of the legs.  He maintains that the infection 
could be attributable to unclean conditions in the operating 
room or to dirty surgical tools.  

Initially, the Board acknowledges that it appears that 
additional disability, described as an infection in the area 
of the right hip, developed subsequent to, and arguably as a 
result of, VA treatment provided in conjunction with the 
right hip surgery, as opposed to being attributable to the 
fall which the veteran sustained on August 19, 2004, in his 
home.  Although there was no indication of infection upon 
discharge on August 16, 2004, VA records show that symptoms 
of infection in the area of the right hip were complained of 
by the veteran on August 18, 2004, even prior to the fall, 
which did not occur until the next day.  However, the Board 
also observes that according to a VA medical record dated in 
late October 2004, the infection had entirely cleared, and 
the evidence does not show, nor does the veteran maintain, 
that the infection recurred.  

The veteran has maintained that functional impairment 
described as difficulty moving the legs and standing up 
resulted from the infection and/or VA treatment provided in 
August and September 2004.  In a February 2005 VA examination 
report, the examiner did mention that since the August 2004, 
it appeared that right hip function had deteriorated.  

Assuming, with deciding, for the purpsoses of this decision, 
that additional disability, described as infection/functional 
impairment of the right hip, occurred following, and as a 
result of, the August 2004 right hip surgery, the Board 
observes that the current provisions of 38 U.S.C. § 1151 and 
38  C.F.R. § 3.361, applicable in this case, require a 
showing of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on the part 
of VA treatment providers.  The record contains one opinion 
provided addressing this point, consisting of a VA opinion 
issued in 2005.  This opinion did not indicate or suggest 
that the care provided by VA in August and September 2004 
during which time the veteran underwent right hip surgery and 
subsequent treatment for infection in the area of the right 
hip wound, was in any way careless, negligent, or indicative 
of lack of proper skill, error in judgment, or a similar 
instance of fault.  There is no contrary medical opinion of 
record.

The veteran has maintained that the infection may have 
developed due to uncleanliness of the operating room or dirty 
surgical tools, essentially suggesting some instance of fault 
on behalf of VA on this basis.  The veteran made only a 
general contention to this effect, and in no way specifically 
identified any evidence of uncleanliness in the VAMC or 
described any surgical tool or instrument which he believed 
to be dirty or contaminated, related to his treatment.  His 
contention is entirely unsubstantiated by any competent 
evidence or opinion of record, and represents a baseless 
assertion.  The veteran is a lay person who is not shown to 
be trained or educated in any type of medicine.  As such, the 
veteran has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
diagnosis or a competent opinion as to medical causation, and 
he is not competent to offer an opinion as to whether medical 
treatment, or the instruments used in conjunction with his 
treatment, caused additional disability.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).  

It appears that, as a secondary contention, the veteran may 
also be asserting that VA care was negligent as evidenced by 
releasing him too early, resulting in the fall and the 
subsequent discovery of an infection in the area of the right 
hip wound.  As previously mentioned, medical records dated on 
August 16, 2004, indicated that the veteran was capable of 
transferring himself from bed to walker and from walker to 
wheelchair with short ambulation.  Objective examination 
revealed that the surgical incision showed no sign of 
infection and that the veteran had good passive range of 
motion of the right hip.  The contemporaneous medical 
evidence itself reveals no evidence of careless or neglectful 
treatment by VA, and the VA examiner specifically opined in 
2005 that there was absolutely no evidence whatsoever of any 
neglect on the part of the VAMC.  

As a related matter, the Board notes that in order for 
additional disability to be compensable under 38 U.S.C.A. § 
1151, the additional disability must have been the result of 
injury that was part of the natural sequence of cause and 
effect flowing directly from the actual provision of 
"hospital care, medical or surgical treatment, or 
examination" furnished by VA and that such additional 
disability was directly caused by that VA activity.  Loving 
v. Nicholson, 19 Vet. App. 96, 100, 101 (2005).  In support 
of its conclusion in the Loving case, the Court referred to 
the case of Sweitzer v. Brown, 5 Vet. App. 503 (1993), in 
which it had affirmed a Board decision which denied 38 
U.S.C.A. § 1151 benefits for a veteran who had claimed that, 
while he was waiting for a VA examination, an unidentified 
patient in a motorized wheelchair struck him in the lower 
torso and knocked him to the ground.  In Sweitzer, the Court 
held that 38 U.S.C.A. § 1151 contemplated recovery only for 
disability resulting from the examination itself, and not for 
disability sustained while merely waiting in the building for 
an examination.  

In Sweitzer, the Court emphasized that 38 U.S.C.A. § 1151 
"does not address disabilities that are merely coincidental 
with the receipt of VA treatment or which are not the result 
of actions by the VA."  Id. at 505.  The Court noted that 
the legislative history reinforced the conclusion that 
compensation under 38 U.S.C. § 1151 is to be awarded only for 
an increase in disability that is the result of action by VA, 
and not from a coincidental event.  Id.  Accordingly, the 
fall which occurred in the veteran's apartment three days 
after being discharged following VA treatment was a 
coincident event which was not caused by VA treatment.

Having failed to find or establish any indication of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, the Board need not further address the 
additional matters of additional disability or causation 
which were discussed herein earlier.  In addition, there is 
no evidence that any claimed additional disability resulted 
from an event that was not reasonably foreseeable.  The VA 
examiner addressed the element of foreseeability in the 2005 
opinion, explaining that a post-operative infection was just 
an unfortunate accident or complication which occasionally 
occurred.  In essence, the opinion indicates that an 
infection of the wound site was a reasonably foreseeable 
result of the right hip surgery.

In summary, the Board concludes that the preponderance of the 
evidence is against awarding compensation pursuant to 38 
U.S.C.A. § 1151 for a right hip infection, claimed as a 
result of treatment received from a VAMC.  38 U.S.C.A. § 
5107(b).  38 U.S.C.A. § 1151.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is 
denied.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a right hip infection, claimed as a 
result of treatment received from a VAMC, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


